     Case 4:21-cv-04016-SOH Document 9              Filed 04/06/21 Page 1 of 2 PageID #: 22




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

JOSE AGUILAR                                                                           PLAINTIFF

v.                                      Case No. 4:21-cv-04016

WARDEN JEFFIE WALKER, Miller County
Detention Center (“MCDC”); CAPTAIN
GOLDEN ADAMS, MCDC; HEAD NURSE
STEVEN KING, Southern Health Partners;
And JACKIE RUNION, Miller County, Arkansas                                         DEFENDANTS

                                               ORDER

          This is a civil rights action filed by the Plaintiff, Jose Aguilar, pursuant to 42 U.S.C. §

1983. (ECF No. 1). Before the Court is Plaintiff’s Motion to Voluntarily Dismiss this case. (ECF

No. 8).

          On March 10, 2021, the Court entered an order directing Plaintiff to file an Amended

Complaint by March 31, 2021. (ECF No. 6). On March 23, 2021 Plaintiff filed the instant motion

stating in part, “I . . .wish to withdraw my claims without prejudice at this time so that I may

preserve my right to refile at a later time.” (ECF No. 8). The Federal Rules of Civil Procedure

allow a Plaintiff to dismiss an action without a Court order by filing “a notice of dismissal before

the opposing party serves either an answer or a motion for summary judgment.” Fed. R. Civ. P.

41(a)(1)(A)(i).

          Upon consideration, the Court finds that good cause has been shown for the motion. The

record indicates that Defendants have not served either an answer or a motion for summary

judgment. The Clerk is DIRECTED to treat Plaintiff’s motion (ECF No. 8) as a notice of

voluntary dismissal of his claims against Defendants pursuant to Rule 41(a)(1)(A)(i) of the Federal

Rules of Civil Procedure and dismiss the claims against Defendants without prejudice.
 Case 4:21-cv-04016-SOH Document 9             Filed 04/06/21 Page 2 of 2 PageID #: 23




      Accordingly, Plaintiff’s Complaint (ECF No. 1) should be and hereby is DISMISSED

WITHOUT PREJUDICE pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i ) against all Defendants.

      IT IS SO ORDERED, this 6th day of April, 2021.


                                                       /s/ Susan O. Hickey
                                                       Susan O. Hickey
                                                       Chief United States District Judge




                                           2
